Citation Nr: 0727206	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-10 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from October 1969 to May 
1972.  He was thereafter a member of the Army Reserves until 
September 1975. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 2007, a videoconference hearing was held between 
the RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

It is unclear whether or not all of the appellant's service 
medical records are in evidence - in particular, those from 
his time in the Army Reserves.  The AMC/RO will attempt to 
obtain all service medical records relating to the 
appellant's service in the Army Reserve.

In the VA Form 21-526 the appellant submitted in November 
2004, he stated that he had received treatment for his 
hearing loss at a VA facility in Sarasota, Florida.  The 
appellant also testified that he had undergone clinical 
evaluation of his hearing loss in a VA facility on more than 
one occasion.  The evidence of record contains the raw data 
sheet from audiometric testing conducted at the VA Bay Pines 
facility in September 2005; no other VA treatment records are 
included in the claims file.  The appellant's VA medical 
records are deemed to be within the control of the government 
and should have been included in the record in their 
entirety, if available, as they may be determinative of the 
claims.  Therefore a remand is necessary for the purpose of 
obtaining seeking after such records.  See Bell v. Derwinski, 
2 Vet. App. 492 (1992).  The relevant VA medical treatment 
records onward should be obtained and associated with the 
claims file.

The determination of whether a veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  (Italics added).  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).

Further, the United States Court of Appeals for Veterans 
Claims (Court) opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.

In its April 2005 rating decision, the RO stated that the 
appellant's left ear hearing loss did not meet the criteria 
of 38 C.F.R. § 3.385.  However, the VA audiometric 
examination conducted in February 2005 indicated that the 
appellant's speech recognition score for the left ear was 
less than 94 percent (88 percent).  The RO must ascertain 
whether such clinical data meets the criteria as set forth 
above in 38 C.F.R. § 3.385.

The RO found that the opinion of the February 2005 VA 
examiner was more probative than the opinion of the private 
audiologist on the question of the etiology of the 
appellant's tinnitus.  However, the February 2005 opinion 
does not address whether tinnitus (as opposed to hearing 
loss) was or was not related to service.  The opinion is 
silent on that point.

The medical evidence of record is insufficient for the Board 
to render a decision on the onset date or etiology of the 
appellant's claimed disabilities.  The considerations 
described above require a remand for further investigation by 
medical professionals, inasmuch as the Board is prohibited 
from substituting its own medical opinions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding each 
claim he has in his possession.

2.  The AMC/RO should verify the dates of 
the veteran's active duty, active duty 
for training and inactive duty for 
training from 1972 to 1975, and take all 
appropriate steps to secure the 
associated medical and personnel records 
or alternative records.  The RO should 
search, at NPRC or other sources such as 
the appellant's Reserve unit or AR-
PERSCOM, for the veteran's Army Reserves 
medical and personnel records.  The 
veteran should be specifically told of 
the possible sources of information or 
evidence that may be helpful to his 
claims of service connection.  Any 
evidence obtained should be associated 
with the claims file.  If there are no 
records, documentation used in making 
that determination should be set forth in 
the claims file.

3.  All VA medical treatment records 
relating to treatment of the appellant 
for any hearing loss and/or tinnitus not 
already of record should be identified 
and obtained.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.




4.  After the above development is 
completed, the AMC/RO should arrange for 
the review of the appellant's claims file 
by an otolaryngologist in order to 
determine whether current hearing loss or 
tinnitus is attributable to the veteran's 
military service.  

The otolaryngologist should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:  

(a)  On the basis of the clinical 
record and the known development 
characteristics of the diagnosed 
hearing loss, can it be concluded 
that any such currently diagnosed 
condition existed at the appellant's 
separation from active military 
service in May 1972?  The reviewer 
must discuss the May 1969 and 
January 1972 audiometric testing 
results, as well as the appellant's 
description of his in-service 
hearing loss.

(b)  When is the first documented 
record of the existence of hearing 
loss and/or tinnitus for the 
appellant?  The reviewer should 
discuss the appellant's description 
of his exposure to gunfire without 
hearing protection during basic 
training, as well as all post-
service audiometric testing as well 
as any differences between the right 
ear hearing loss and the left ear 
hearing loss.

(c)  Is the appellant's currently 
claimed hearing loss etiologically 
related to any incident of service, 
including exposure to weapons fire 
during basic training or is the 
claimed hearing loss more likely due 
to some other cause or causes, 
including post-service noise 
exposure?

(d) Is the appellant's currently 
claimed hearing loss etiologically 
related to any incident of service, 
including exposure to weapons fire 
during basic training or is the 
claimed tinnitus more likely due to 
some other cause or causes, 
including post-service noise 
exposure?

If the otolaryngologist determines that 
an examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

5.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

6.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer report and examination reports, 
if any.  If any report does not include 
all test reports, special studies or 
fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the providing 
physician for corrective action.

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 




Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

